Citation Nr: 1502936	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.



REPRESENTATION

Appellant represented by:	Norman P. Leventhal, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a March 2012 Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In November 2012, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a joint motion to vacate the March 2012 Board denial and remand the claim to the Board for readjudication consistent with the joint motion instructions.  The Court granted the joint motion in January 2014 and returned the appeal to the Board.  

Review of the electronic records within the Virtual VA and Veterans Benefit Management System (VBMS) does not reveal any pertinent records that are not already associated with the paper claims folder.  


FINDING OF FACT

The evidence is at least in a state of relative equipoise as to whether the current peripheral neuropathy of the lower extremities is etiologically related to service-connected ulcerative colitis.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The action taken in this decision is fully favorable to the Veteran.  Discussion of VA's duty to notify and assist would not serve any useful purpose.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  

The Veteran contends that his current peripheral neuropathy of the lower extremities is related to service-connected ulcerative colitis.  His primary theory of entitlement is that it is a side effect of prednisone used for service-connected colitis.  However, as detailed below the most recent medical opinion indicates that peripheral neuropathy was directly caused by service-connected colitis.  

For background purposes, the Veteran has been service-connected for ulcerative colitis for approximately 40 years.  He intermittently used prednisone for treatment for many years, but ceased its use in approximately 2000.  Although it is not precisely clear, the Veteran began experiencing sensory disturbances in his lower extremities around 1999 or 2000.  He was later diagnosed with mild to moderate peripheral neuropathy in the lower extremities at the July 2007 VA examination.  At that time, he was also evaluated as having pre-diabetes.  Subsequent medical records attribute his peripheral neuropathy to diabetes.  

VA obtained an August 2012 Veterans Health Administration (VHA) medical opinion.  The examiner expressed a negative opinion on whether there was a direct relationship between colitis and peripheral neuropathy.  He did not identify any medical articles weighing against such an etiology.  

In May 2014, Dr. H provided a positive medical opinion on a direct nexus between colitis and peripheral neuropathy in the Veteran's case.  He reviewed numerous records, including 2008 private neurological records that are not currently associated with the claims folder.  He cited several medical studies showing a relationship between inflammatory bowel disease (i.e. colitis) and neurologic complications, with peripheral neuropathy being the most common one.  He rejected reports that the peripheral neuropathy was caused by diabetes since the Veteran had neurological symptoms several years prior to diabetes.  

Upon review, the Board finds that the evidence of a nexus to service-connected colitis is in a relative state of equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   Resolving reasonable doubt in favor of the Veteran, the Board finds that current lower extremity peripheral neuropathy is related to service-connected colitis, and the appeal is granted.  Id.; 38 C.F.R. § 3.310.


ORDER

Service connection for peripheral neuropathy of the lower extremities is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


